                                                                      ,.
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 1 of 32 PageID: 118

                                                                 ,r




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY         t.

                                                            '
                                                             .
                                                                               MAY -g 2019
                                                                           AT8:3o_               M    ,
KEVIN T. BALDWIN,                                                 r        WILLIAM T. WALSH, CLERK   f:
                    Plaintiff,                 CIV NO.   18-16213 (RMB)                              J
            v.

UNITED STATES OF AMERICA,
D. Ortiz,
UFN Grissom,
UFN Frazier,                                     JURY TRIAL DEMANDED

UFN Tucker,
J. Wilks,
UFN Byrd,
N. Turner,
Ibe Chigozie,
E. Fletcher,
G. Martin,
UFN Meredith,
UFN Giordano,
T. Brown,
E. Evans,
J. Potter,
                    Defendants.


                                     AMENDED
            COMPLAINT FOR DAMAGES UNDER THE FEDERAL IDRT CLAIMS ACT,
                    AND 1HE CONSTITUTION OF 1HE UNITED STATES

      Plaintiff, KEVIN T. BALDWIN, files this action for damages under Bivens,
for violations of his First and Eighth Amendment rights to the U.S. Constitution.
'Ihe Plaintiff also brings this action under the Federal Tort Claims Act, 28
U.S.C. § 2671 et seq, for the tortious acts alleged herein, and the Declaratory
Judgment Act, 28 U.S.C. § 2201.

      Plaintiff avers based upon personal knowledge as to his own acts, acts
witnessed as being done by others, or otherwise upon information and belief:
                                        1
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 2 of 32 PageID: 119



                             JURISDICTION AND VENUE
     1.   This Court has jurisdiction over the Plaintiff's claim of violation
of Federal Constitutional rights under 28 U.S.C. § 1331, 28 U.S.C. § 1346(b)(1),
and the Federal Tort Claims Act ("FTCA") pursuant to 28 U.S.C. § 2671, et seq.
over the tortious acts committed by the defendants.

     2.   Plaintiff has complied with all pre-suit requirements of 28 U.S.C.
§ 2671, et seq. Specifically, on May 11, 2018 Plaintiff served the Federal
Bureau of Prisons Regional Director with an Administrative Claim Form SF 95,
Claim for Damages, Injury. 'Ihe claim was denied on August 30, 2018. Plaintiff
has also exhausted his administrative remedies under 28 C.F.R. § 542.10 et seq,
Remedy ID 932231.

     3.   Venue is proper in the District of New Jersey pursuant to 28 U.S.C.
§ 139l(b)(2) and (e) because, among other things, a substantial part of the
events or omissions giving rise to the claims occurred within the District of
New Jersey.

                                    PARTIES
     4.   'Ihe Plaintiff, KEVIN BALDWIN ("Baldwin" or "Plaintiff") was confined
at the Federal Correctional Institution at Fort Dix during the events described
in this complaint. Plaintiff is a citizen of the United States and his current
mailing address is PO Box 1000, White Deer, PA 17887. His register number
is 15185-016.

     5.   Defendant UNITED STATES OF AMERICA ("United States") operates prisons
throughout the United States and exercises control, supervision,directs it's
staff, practices, policies, procedures, training and disciplinary action against
staff.

    6.   'Ihe United States ia an appropriate party, with certain exceptions,
for injuries caused by the negligent or wrongful act or omission of any federal
employee acting within the scope of his or her employment in accordance with
the law of the State where the act or omission occurred.


                                      2
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 3 of 32 PageID: 120



     7.   The United States is an appropriate party for injuries caused by
investigative and law enforcement officers arising out of negligence, negligent
supervision, assault, battery, and malicious prosecution. Employees of the
Federal Bureau of Prisons fall under the investigative and law enforcement officer
as defined by 28 U.S.C. § 2680(h) and are not irrmune from suit.

     8.   The Federal Bureau of Prisons ("BOP") is a component of the U.S.
Department of Justice ("OOJ"), an executive level department of the United States.
The BOP is controlled by the United States who directs, supervises, trains,
oversees, implement policies, procedures and manages its operations and staff.

     9.   The BOP is broken up into six regions.   Each region has a Regional
Director who directs, sueprvises, trains, reviews, oversees, implement policies,
procedures and manages the operations of the prisons within that region as well
as the staff.

    10. Each of the BOP prisons has a Warden. The Warden supervises the employees
and is responsible for investigating claims made by inmates that they were injured
as a result of staff. The Warden is also responsible for ensuring the safety
and security of prisoners by removing staff who engage in misconduct and
inappropriate behaviors within the institution.

    11. Defendant David Ortiz ("Ortiz") is the Warden at Fort Dix. As Warden
Ortiz exercises control, supervision, directs and manages the operation of the
institution. At all relevant times, this defendant was acting as the agent,
servant, an employee of the United States. This defendant is sued in his
official and individual capacity.

    12. Defendant UFN1 Grissom ("Grissom") is an Associate Warden at Fort Dix
prison. As an associate Warden, Grissom directs, exercises control, supervision
and management of the institution in conjunction with the Warden and in the
absence of the Warden, acts as Warden. Grissom is also responsible for ensuring
discipline, training, supervision, hiring and management of the staff at the
institution. At all relevant times, this defendant was acting as the agent,

 1 "UFN" means Unknown First Name.

                                         3
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 4 of 32 PageID: 121



servant, and employee of the United States within the scope of his employment
and with the consent and permission of the United States. 1his defendant is
sued in his official and individual capacity.

    13. Defendant UFN Frazier ("Frazier") is a Deputy Captain at the Fort Dix
institution. As Deputy Captain Frazier is responsible for directing, control,
supervision and management of the correctional staff and officers. Frazier
is also responsible for the hiring, training and discipline of correctional
staff that report to him and shares that responsibility with the Warden and
Associate Warden. At all relevant times, this defendant was acting as an
agent, servant and employee with the consent and permission of the United States.
This defendant is sued in his official and individual capacity.

   14. Defendant UFN Tucker is a correctional Lieutenant in charge of the
Special Housing Unit ("SHU") at the Fort Dix institution. Like the deputy
captain, Tucker is responsible for ensuring the policies, rules, regulations
and practices are followed by the institution staff and correctional officers.
Tucker is responsible for the training, supervision and discipline of staff.
At all relevant times, this defendant was acting as the agent, servant, and
employee of the United States within the scope of his employment and with the
consent and permission of the United States. 1his defendant is sued in his
individual and official capacity.

    15. Defendant J. Wilks is the Health Services Administrator at Fort Dix
and is responsible for the Health Services Department. J. Wilks ("Wilks") is
responsible for ensuring that staff comply with BOP rules, regulations, practices
relating to providing health services, medical care, prescriptions, community
level quality of care. Wilks is also responsible for directing, supervising,
managing and disciplining staff in the Health Services department. At all
relevant times, this Defendant was acting as the agent, servant, and employee
of the United States within the scope of his or her employment and with the
consent and permission of the United States. 1his defendant is sued in her
individual and official capacity.


    16. Defendant UFN Byrd was the Plaintiff's assigned Unit Manager while
he was at Fort Dix. As Unit Manager UFN Byrd ("Byrd") is responsible for the
supervision of the Correctional Counselor(s) and Case Manager in the unit.
                                       4
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 5 of 32 PageID: 122



Byrd is responsible for the training, discipline, retention, hiring and directs
the Unit Team staff. At all relevant times, this defendant was acting as agent,
servant and employee of the United States within the scope of his employment
and with the consent and permission of the United States. This defendant is
sued in his individual and official capacity.

    17.     Defendant N. Turner ("Turner")is the Medical Director/ Clinical Director
at the Fort Dix institution. As the Medical Director/ Clinical Director Turner
is responsible for supervising the delivery an directing care provided to
prisoners. Turner is also responsible for the supervision, training, management,
discipline and direction of the staff providing health services such as the
Physician's Assistant and qualified healthcare professionals. At all relevant
times, this defendant was acting as the agent, servant and employee of the United
States within the scope of his or her employment and with the consent and permission
of the United States. 'Ihis defendant is sued in his individual and official
capacity.

    18.     Defendant Ibe Chigozie ("Chigozie") is a Physician's Assistant at the
Fort Dix institution under the supervision and direction of N. Turner. As a
Physician's Assistant Chigozie is responsible for providing initial assessments
of inmate's medical and mental health issue as well as ensuring proper care
is delivered to inmates. At all relevant times, this Defendant was acting as
the agent, servant, and employee of the United States within the scope of his
or her employment and with the consent and permission of the United States.
'Ihis defendant is sued in her individual and official capacity.

    19. Defendant E. Fletcher    ("Fletcher") is a Physician's Assistant at the
Fort Dix institution under the   supervision and direction of Turner. As a
Physician's Assistant Fletcher   is responsible for providing initial assessments
of inmate's medical and mental   health issues as well as ensuring delivery of
proper care to prisoners. At all relevant times, this Defendant was acting
as the agent, servant, and employee of the United States within the scope of
his or her employment and with the consent of the United States. 'Ihis defendant
is sued in his or her official capcity and individually.

    20.     Defendant G. Martin ("Martin") is an NREMT-P at the Fort Dix institution.
As a NREMT-P Martin is responsible for providing assessments and medical care
                                         5
 Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 6 of 32 PageID: 123



to prisoners. At all relevant times, this defendant was acting as the agent,
servant and employee of the United States within the scope of his or her employment
and with the consent and permission of the United States. 'Ill.is defendant is
sued in his or her individual and official capacity.

    21. Defendant UFN Meredith ("Meredith") is a correctional officer at the
Fort Dix institution. As a correctional officer, Meredith is required to comply
with all BOP regulations, rules and policy statement when it comes to the
safety, security, and orderly running of the institution and inmate health and
safety. At all relevant times, this Defendant was acting as the agent, servant
and employee of the United States within the scope of his or her employment
and with the consent of the United States. 'Ihis defendant is sued in his or
her official capacity and individually.

    22. Defendant T. Brown ("Brown") is a correctional officer at the Fort
Dix institution. As a correctional officer, Brown has direct responsibility
for the day to day supervision of inmates and the enforcement of rules and regulations.
'Ihey have safety, security and sanitation responsibilities. Correctional officers
are jointly supervised by Unit Managers, Lieutenant's, Deputy Captain, Associate
Warden and the Warden. At all relevant times, this defendant was acting as
the agent, servant and employee of the United States within the scope of his
or her employment and with the consent of the United States.   'Ill.is defendant
is sued in his or her official capacity and individually.

    23.   Defendant E. Evans ("Evans") is a correctional officer at Fort Dix
institution. As a correctional officer, Evans has direct responsiblity for
the day to day supervision of inmates and enforcement of rules and
regulations. 1hey have safety, security and sanitation responsibilities.
Correctional officers are jointly supervised by Unit Managers, Lieutenant's,
Deputy Captain, Associate Warden and the Warden. At all relevant times, this
defendant was acting as the agent, servant and employee of the United States
within the scope of~his or her employment and with the consent of the United
States.   This defendant is sued in his or her individual and official capacity.

    24.   Defendant J. Potter ("Potter") is a Discipline Hearing Officer.    A
Discipline Hearing Officer ("DHO") conducts disciplinary hearings on serious
rule violations or repetitive violations less serious in nature. A DHO is required
to be impartial and independent of the institution and BOP. At all relevant
                                       6
 Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 7 of 32 PageID: 124



times, this defendant was acting as the agent, servant and employee of the United
States within the scope of his or her employment and with the consent of the
United States. This defendant is sued in his or her individual and official
capacity.

    25. Defendant UFN Giordiano ("Giordiarn") is a correctional officer at the
Fort Dix institution. As a correctional officer, Giardino has direct responsib-
ility for the day to day supervision of inmates and enforcement of rules and
regulations. They have safety, security and sanitation responsibilities.
Correctional officers are jointly supervised by Unit Managers, Lieutenant's,
Deputy Captain, Associate Warden and Warden. At all relevant times, this defendant
was acting as agent, servant and employee of the United States within the scope
of his or her employment and with the consent of the United States. This defendant
is sued in his or her individual and official capacity.

                         STATEMENT OF FACTUAL AILEGATIONS
    26.   The First Amendment to the U.S. Constitution protects prisoners rights
to Free Speech, from retaliation for filing prison grievances, the denial of
access to the courts and to freely exercise their religious practices.

    27. The Eighth Amendment protects prisoners from dilberate indifference
and cruel and unusual punishments.

    28. Under 18 U.S.C. § 4042 mandates a duty of care and protection to prisoners
sentenced and serving time by the Defendants.

    29. 28 C.F.R. § 541.20 et seq. limits the basis and discretion for the
placement of prisoners in the Special Housing Units ("SHU"). Section§ 541.25
requires notice be provided within 24 hours and said notice includes a narrative
demonstrating clearly objective evidence that the inmate poses a serious threat
to the institution. Section§ 541.26 (a liberty interest) requires that the
placement decision be reviewed within 24 hours of placement by an independent
supervisory correctional officer. In addition the placement decision is reviewed
by the segregation Review Official ("SRO") within 3 days, 7 days (in person)
and every 30 days of continous placement to determine in continued detention
is warranted via a hearing, the inmate can attend.   Section§ 541.32 requires
                                       7
 Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 8 of 32 PageID: 125



medical care to be provided and to have a mental staff examine the person including
a personal interview. These reviews are required to be documented on the
appropriate forms.


    30. Staff are required to obtain approval from a Lieutenant or Captain
before placing an inmate in the SHU pending investigation. When an inmate is
placed in the SHU, an Administrative Detention Order ("ADO") is prepared, BP-
A0308 by the Lieutenant or other correctional supervisor. The specific reason
for placement in the SHU must be supported by objective evidence and clearly
articulated in the narrative section of the ADO. A new ADO is required for
each time the inmate's detention status changes. Id. The person responsible
for placement cannot act as the SRO or reviewing correctional supervisory official.
PS 5270.09.

    31. In making SHU Determinations, officials are required to consider the
seriousness of the alleged offense, including whether the offenses involved
violence, escape or posed a serious threat to the institutional safety or orderly
running of the institution. Id.

    32. The SRO reviews include the inmate records while int he SHU (BP-A0292),
all available memorandum from staff (including psychology staffO, all
investigatory memorandums. The SRO completes a BP-A0295 Special Housing Review
of the SHU record and other relevant documentation.

    33.   Policy Statement 5270.11 mandates quarterly training on policy, procedure
and oper-ation of staff assigned to SHU prior to the start of each new quarter
regardless of how many times a staff member has completed the training.

    34. The BOP Employee Standards of Conduct, PS 3420.11 prohibits its
employees from, inter alia, "inattention to duty," "falsification, misstatement,
exaggeration, or concealment of material facts in connection with any record,
investigation or other proper proceeding," intentional violations of rules
governing ... negligent violations, failure to report retaliation." "disorderly
conduct, fighting, threatening, or attempting to inflict bodily injury to another,"
"endangering the safety of or causing injury to staff, inmates .. ," "physical
abuse of an inmate." In their official capacity may not use profane, obscene
or abusive language when communicating with inmates. Employees shall conduct
                                        8
 Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 9 of 32 PageID: 126



themselves in a manner that will not be demeaning to inmates.

    35. The BOP is required to provide medical care at the level you would
ordinarily receive if you were in the community.

    36. The Warden of each institution has the primary responsibility for ensuring
that the Standardof Employee Conduct are provided and made known to each eI?Ployee.
The Warden must ensure that staff are made aware of updates and revisions that
affect employee conduct and receive annual training on their responsibility
in the policy. Each employee signs an acknowledgement of Receipt of Standards
of Employee conduct - BP-A0165.

    37. Defendants United States of America, Ortiz, Grissom, Turner, Tucker,
Frazier, Byrd and Wilks have established and maintained a policy or custom which
directly caused the constitutional harm complained of, and or directed others
to violate them, and had knowledge of and acquiesced in their subordinate's
violations.

     B.    FACTUAL ALLEGATIONS

    38. While asleep in his assigned bunk, at approximately 1:35 am, Plaintiff
was pulled out of his assigned bunk and Brown began assaulting and committing
battery upon him while ten (10) other inmates watched and witnessed the events
taking place, on this 20th day of January.

    39. Brown threw repeated punches which hit the Plaintiff on his face, nose,
eyes and mouth causing extreme pain and suffering. Brown repeatedly threw
unwarranted and unnecessary blows to the right side of plaintiff's head with
a flashlight. Thereafter, Brown choked plaintiff until he became unconscious.

    40. At no point in time did plaintiff attempt to defend or respond to the
actions of Brown, or resist in any way.

    41.   As a result of the punches and blows, plaintiff experienced extreme
pain on the right side of his head, face and had blurry vision. At no time did
Brown attempt to get medical or request medical assistance.


                                         9
 Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 10 of 32 PageID: 127



    42. Plaintiff was then escorted to the Lieutenant's office where pictures
were taken of his entire body.

    43. Plaintiff was then escorted to Health Services where a video examination
of the lX)dy injuries were docurrenta:l 1:y Chigozie and Lieutenant Fernandez.

    44. While a video examination was done, no medical care was provided despite
the repeated requests and indications of pain and suffering. Plaintiff was
then escorted to the SHU. Chigozie recognized the severity of injuries but rendered
no medical care nor did Chigozie attempt to obtain or contact anyone else to
provide the necessary and medically necessary care.

    45. On January 23, 2018 Plaintiff sent a medical request to Chigozie explaining
that he was experiencing extreme pain on the right side of his head, face and
had blurry vision. No response was received nor did any medical staff inquire
as to my status despite being aware of the severe injuries Plaintiff suffered.

    46. As demonstrated by Exhibit 1, on January 23, 2018 Plaintiff sent a
second request to Chigozie explaining that he was still experiencing extreme
pain on the right side of his head and face with numbness. No response was
received to the request for immediate care or to be seen.

    47. As demonstrated by Exhibit 2, on January 25, 2018 Plaintiff was escorted
to Health Services were an x-ray was conducted of Plaintiff's head. However,
none of the medical staff saw fit to evaluate and provide any medication nor
did they attempt to address the pain and suffering or numbness. During the x-
ray Plaintiff provided the facts surrounding his injuries and recording "pt
states he was assaulted on 1/20/2018 by CO officer getting hit multiple times
in the right side of his head and face - pt states since he has had pain his
right eye radiating to the top of his head and blurry vision." Id.

     48. As demonstrated by Exhibit 3, the X-Ray Doctor advised the institution
that a follow up should be done within 1 day. As a result of postconcussion
syndrome, his blood pressure chould be checked within the next one to 2 days.
The Plaintiff was prescrib:rl Dexarnethasone Acetate, 10 mg.

     49.   On January 26, 2018 at 5:57am, Plaintiff notified Evans that he needed

                                          10
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 11 of 32 PageID: 128



medical attention due to experiencing dizziness and pain on the right side of
his head and ITRich numbness of his face. later Martin came to Plaintiff's cell
door and questioned him about his problem. Plaintiff informed Martin that he
needed medical attention, that he was in extreme pain on the right side of his
head and face feel like it's bleeding on the brain as well as numbness on the
right side of his face.

    SO. Martin told the Plaintiff "you don't need no medical attention, you
got the brakes beat off of you, you need time to heal" then walked away." Plaintiff
requested that Martin put everything in writing what he explained to him on
what was wrong with him. Martin responded ''he wasn't doing that he don't have
to." Plaintiff again requested a catscan due to the numbness and soreness of
his head and face.

    51. Dr. Turner was doing official rounds in the SHU when Plaintiff stopped
her as she approached his cell door and explained that he needed medical attention.
Plaintiff explained that his brain felt like it was going to explode on one
side of his head, he was in extreme pain and numbness due to being beaten by
Officer Brown with a flashlight. Dr. Turner indicated I will be taken to outside
medical I will just have to wait and proceeded to walk away.

    52. Between January 26, to the 29, Plaintiff received no follow-up about
his repeated requests for medical care, despite Turner, Martin C1ligoze, Brown,
Fernandez and others being aware that Plaintiff was suffering with extreme pain
and numbness as a result of being assaulted.

    53. On January 29, 2018 while Deputy Captain Frazier was doing his official
rounds, Plaintiff informed him that he was in need of medical care, the right
side of his head was in excruciating pain with numbness and he has requested
repeatedly medical care and has not been provided any. Frazier responded "just
be patient, I understand what you are going through." At that time Frazier
explained that I should have never received an incident report.

    54.   On January 30, 2018 at around 9:30 a.m. Plaintiff advised Evans of
his continuing pain and suffering that he was enduring as a result of being
hit on the head with a flashlight and that he was in need of medical care and
needed to see medical.   Plaintiff further advised Evans he could no longer
                                         11
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 12 of 32 PageID: 129



bear the pain anymore and needed help. Evans responded "why didn't you speak
to medical thirty minutes ago" arrl that he wasn't contacting medical, "call me
when you die" and walked off.

    55. At 10:30am, Plaintiff notified Lt. Tucker that he was in pain and suffering
as a result of the assault by Brown and needed medical. Lt. Tucker stated that
she will notify medical. Plaintiff waited for medical to show up, but they
never came.

    56. At 11:30 am, Plaintiff advised A.W. Smith that he needed outside medical
care after being assaulted ten days ago by Brown. Yet AW Smith took no action.

    57.   At 12:45pm Fletcher came to the cell door after speaking to Evans.
Fletcher began speaking to Plaintiff in a very aggressive tone, caustic remarks
pertaining to his request for medical attention. Plaintiff explained to Fletcher
for the past 10 days he has been suffering in pain in his head and face.

    58. On January 31, 2018 at around 10:00am, Plaintiff was finally examined
by two Health Services staff members in the SHU. At around 1pm, Plaintiff was
escorted by two officers, Copeland and Davis to Robertwood Johnson Hospital
to receive a catscan which Dr. Gojaniuk diagnose Post Concussion Syndrome and
Hypertension after pleading eleven (11) days for medical care for head trauma,
pain and numbness. Dr. Gojaniuk questioned Plaintiff as to why it took so long
to get care, and that he should have been transported immediately to the emergency
room. As Plaintiff explained to Dr. Gojaniuk, he shook his head in disbelief
that the staff would not have addressed this issue sooner.

    59. On the same day, Dr. Gojaniuk prescribed medication for the brain injury
and providing specific instructions for follow-up.

    50. On Feburary 2, 2018 Plaintiff informed Martin that his head is still
bumb in a lot of excruciating pain and he has not received the medication that
Dr. Gojaniuk prescribed after diagnosing Plaintiff with Poost Concussion
syndrome. Martin just walked off from the cell door. As demonstrated by Exhibit
4 is a copy of the instructions and prescription written by Dr. Gojaniuk.


    51.   On February 3, 2018 Plaintiff was advised by Martin that he could not
                                       12
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 13 of 32 PageID: 130



locate the medication Dr. Gojaniuk prescribed for the brain injury and that
he contacted Robertwood Johnson Hospital and they were giving him the run around.

    52. On February 4, 2018 at 11:56am, Plaintiff advised Captain Perez that
he was not receiving his prescribed medication from Dr. Gojaniuk and that his
vision has become very blurry and he is suffering with diziness.   Captain Perez
indicated he would email Health Services.

    53.   On Feburary 4, 2018 at 1:00pm, Plaintiff refused to submit Plaintiff's
request form to Dr. Turner. Evans wrote on the form ".MEDICAL" and slid it back
under the cell door stating "don't know why you keep writing, nothing is going
to change" demonstrated by Exhibit 5.

    54. On February 5, 2018 at 8:30am Plaintiff advised Lt. Tucker of the need
to see Dr. Turner about the severe headaches and blurry vision. Lt. Tucker
told Plaintiff to submit a request form. This was done and handed directly
to her.

    55. On Feburary 5, 2018 lt. Tucker confirmed to Plaintiff that she contacted
Health Services and assured him that Health Services will come to provide medical
care. No health services staff came to provide any care. Lt. Tucker was requested
to provide a written statement of what he told Plaintiff, but refused to do
so.

    56. On Feburary 6, 2018 Plaintiff asked Dr. Turner why he has not received
his medication prescribed by Dr. Gojaniuk. Dr. Turner's response was "the papers
were lost by someone."

    57. At around 7pm on February 6, Plaintiff finally received the medication
he was prescribed on January 31. (Exhibit 5). Plaintiff had still not received
a follow-up within the 1 day ordered by Dr. Gojaniuk.

    58. On February 7, 2018 Plaintiff was examined by Dr. Geignbutz whose
assessment concurred with Robertwood Johnson as to Post Consussion Syndrome,
blurry vision neurologic in nature and recommended visting neurology, that
Plaintiff be permitted to wear sunglasses, and also prescribed NSAID to relieve
pain and his current lid discomfort, demonstrated by Exhibit 7.
                                       13
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 14 of 32 PageID: 131



    59. On February 22, Plaintiff advised Martin when at my cell door that
the symptoms have gotten worse and he was having and experiencing pain 24/7.
Plaintiff advised Martin that no one is helping him. He has submitted numerous
request forms that have gone unanswered. Martin advised Plaintiff that he
could not do anything about it, It was given to Dr. Turner and she is trying
to figure out what to do.

    60. On Feburary 23, 2018 Plaintiff advised Martin if he could inquire as
to why Plaintiff has not received the eye medication and sun-glasses prescribed
by Dr. Geignbutz on Febuary 7, 2018 after Plaintiff complained to Martin that
he was continuing to suffer in pain, especially in the right eye.

    61. On February 27, Plaintiff finally receive the sunglasses prescribed
over three weeks ago. No information was provided about the the eye drops.

    62. On March 1, 2018 Plaintiff submitted a written request to Health Services
staff requesting eye drops which was prescribed since February 7. On the same
day Plaintiff advised Captain Fraizer that he is constantly suffering from pain
due to a concussion, and simply responded "I understand that you are going
through pain and you just have to wait to see medical."

    63. On March 2, 2018 at 3:23 Plaintiff finally received the eye medication
prescribed since February 7, 2018.

    64. On March 2, 2018 Plaintiff submitted a request to Dr. Turner indicating
he "needed outside medical treatment due to pain and numbness of the right side
of his head and face." Plaintiff also asked why she refuses to answer his
repeated request forms.

    65. On March 8, 2018 Plaintiff asked Captain Frazier why he has not been
taken to outside medical since Dr. Feignbutz recorrmend that over a month ago.
Captain Frazier told Plaintiff "you have to just wait." Plaintiff further
advised Frazier that he was suffering in the hole in extreme pain on the right
side of his head, something is wrong. Frazier repeated to Plaintiff, "You
just have to wait."

    66. On March 8, 2018 Plaintiff sent another request to Dr. Turner regarding
the pain and numbness on the right side of his head and face which was delivered
                                       14
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 15 of 32 PageID: 132



to Officer Solan who personally gave it to Chigozie from Dr. 'I\..irner.

   67. On March 27, 2018 Plaintiff was escorted to St. Francis Center to
visit the neurologist for an evaluation. Dr Taboada made assessments of
Post Concussion Syndrome and Hypertension, recorrrrnending an EEG and MRI of
the brain as demonstrated by Exhibit 8.

   68. On March 27, 2018 staff from Health Services gave plaintiff medication
with no name and told Plaintiff to take it in front of him as it was prescribed
by Dr. 'I\..irner.


   69. On March 28, 2018 even Martin came to the cell door and told plaintiff
that the topiramate that plaintiff took twice wasn't authorized and they had
to wait until the BOP in Washington DC gave authorization first.

   70. On March 29, 2018 at aproximately 8:05 am, Officer Solan escorted
Plaintiff to the shower. Once Plaintiff entered the shower and undressed,
Plaintiff received fresh clothes and towel from Officer Solan to shower. After
Officer Solan departed, Officer Meredith approached the shower and confiscated
plaintiff's clothes and stated ''head butt me so I can whip your ass." Meredith
further stated "you're a snitch, you complain too much." Meredith further
stated "you want a BP-9?, My father works at the region." Meredith further
stated "you are afraid to return to the compound."

   71. On March 29, 2018 between 8:14 a.m. and 9:46 a.m. Plaintiff advised
the Officer in Charge and Lt. Weaver about the threat, assault and defamation
of Plaintiff's character and physical well being and requested to speak to
the Associate Warden Grissom.

   72. On April 16, 2018 at 9:58 a.m. Frazier approached the cell door, and
Plaintiff informed him that he, Lt. 'I\..icker and Staff member Ward were continuously
violating Plaintiff's First Amendment rights by intercepting and confiscating
material sent from publishers. Plaintiff showed Frazier a copy of FCI Fort
Dix rules and regulations regarding inmate's that are placed in Administrative
Detention (Exhibit 9 and 10). Frazier responded "You are not getting material
from publishers," so continue doing what you are doing.
                                         15
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 16 of 32 PageID: 133



   73. On April 25, 2018 at 3:05 pm Plaintiff asked the staff from Health
Services why he has not received the eye medication that was prescribed on
March 12. The following day Plaintiff received the medication (Exhibit 11).

   74. On April 27, 2018 Officer Giordano threaten Plaintiff verbally stating
"Do you want me to get Officer T. Brown again, next time he will take your
sunglasses that Dr. Feignbutz prescribed."

   75. Plaintiff reported the threat via a BP-8 and gave it to A.W. Kodger.
Plaintiff also informed A.W. Grissom about Officer Giordano threating him.
Plaintiff advised AW Grisson that he did not want Officer Giordano cuffing
him up again because of the threats. A.W. Grissom responded "you don't have
to wrry because you are behind a dorr." (Exhibit 12).

   76. On April 30 at approximately 10:30 am Plaintiff and his cellmate was
escorted to the shower. Lt. Tucker, Officer Brandon, and Officer Giordano
searched cell 208 which was assigned to Plaintiff. in searching the room,
they trashed Plaintiff's legal mail due to Plaintiff filing grievances on
Officer Giordano, Officer Meredith, and Officer T. Brown in violation of Plaintiff's
First Amendment rights. As part of the continuing violation of Plaintiff's
first amendment rights, his cell was searched four times in seven days in
retaliation for the grievances that was submitted.

   77. On April 30, 2018 after reporting Officer Giordano for misconduct
of threatening Plaintiff on April 27, Officer Giordano falsified an incident
report charging him with Threatening Bodily Harm, a Code 203 violation.

   78. On April 30 at approximately 4:51pm, Lt. Tucker came to the cell door
and Plaintiff asked her why would she and other officers trash his legal mail.
Lt. Tucker responded "no one threashed your mail and walked off." Officer
Stahlin stated "Don't nobody care about your fucking legal mail." (see Exhibits
12 and 13).

   79. On May 1, 2018 Plaintiff was advised by unit Manager Byrd that the
BP-8 pertaining to Officer Meredith were lost and the BP-9 for violation of
his First Amendment rights were lost as demonstrated by Exhibit 13.
   80.   On May 1, Plaintiff was moved around twice in one week.   Plaintiff
                                        16
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 17 of 32 PageID: 134



    handed to Warden David Ortiz a listing of the dates of threats, retaliation,
 false charges and cell searches as demonstrated by Exhibit 13.

    81. On May 2 Plaintiff submitted a BP9 regarding the retaliation by Frazier,
 Lt. Tucker and Officer Giordano to staff member A.W. Grissom, who passed them
 to Counselor Gonzales and had them in his hands.

    82.   On   May 4, 2018 Plaintiff informed Martin that his head is hurting
severely and that he needed outside medical attention.      Martin responded stating
"I need a vacation."

   83. On May 5, 2018 at 3:40 p.m. Plaintiff informed Martin that his head
is in excruciating pain. Plaintiff gave him a request form for Dr. Turner
stating ''his head is hurting and he is suffering and needs medical attention."

   84. On May 8, 2018 Plaintiff was transported to St. Francis Center for
an EEG. After the EEG, Plaintiff was transported back to Fort Dix and taken
directly to the SHU without medical check-ups as per BOP policy.

   85. On May 10, 2018 at approximately 3:15pm, Lt. Tucker notified Plaintiff
verbally ''he is constricted to a single cell" removing inmate Beasley, 36863-
037 from the cell. Lt. Tucker also stated "only Lieutenants are to accept
Plaintiff's mail to be mailed out and only Lts are to escort Plaintiff to
and from the showers."

   86. On May 13, 2018 at 11:07 am, Officer Gunn called Plaintiff a "rat"
which was witnessed by inmate Dinkins, #63096-037.

   81.     May 16, 2018 Plaintiff submitted a request form to J. Wilks, Health
          On
Services Administrator complaining about extreme pain of the right side of
his head, vision was blurry, experiencing diziness and was in need of medical
attention.

   88.    On   May 16 at 12:30pm Plaintiff was escorted to Health Services to
have an MRI which was completed. Plaintiff overheard Health Services staff
relay to Lt. Tucker that Martin was on vacation, which confirms the statement
on May 4 made by Martin when Plaintiff requested medical attention due to
                                          17
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 18 of 32 PageID: 135



the brain injury ''he needs a vacation."

   89. On May 16, Plaintiff's cell was trashed by staff two times in three
days as part of the continuing retaliation by the staff for filng grievances.

   90. On May 17, 2018 Plaintiff was transferred from Fort Dix SHU to FDC
Philadelphia SHU with no property form as per BOP policy.

   91. On May 19, Plaintiff submitted another request requesting medical
attention due to the numbness of the right side of his head, brain and face.

   92. On August 1, 2018 FDC Philadelphia Discipline Hearing Officer J. Potter
violated Plaintiff's right to due process granted under 28 C.F.R. 541.8 by
not aloowing the 10 witnesses to testify who witnessed of the entire incident
when Officer T. Brown assaulted him.

   93. On August 3, 2018 Plaintiff was escorted by neurologist Dr. Taboda
where he further assessed and diagnosed him with Chronic Post Concussion,
HTN, and Deprission" and reco[l]Tlending an MRI of the cervical spine as demonstrated
by Exhibit 14.

   94. On June 20, 2018 the falsified charge of Threatening Bodily Harm,
Code 203 was reduced to Insolence Towards Staff, code 312.

  95. On September 26, 2018 Plaintiff was escorted to Hahnesmann University
Hospital for an MRI of his cervical spine. The MRI results of the Plaintiff's
cervical spine were as follows; demonstrated by Exhibit 15:
         a.   C4-C5 - there is a diffused disc bulge effacing the ventral thecal
              sac with mild spinal canal stenosis;
         b.   C5-C6 - there is a right paracentral disc protrusion effacing
              the right ventral thecal sac with mild spinal canal stenosis;
         c.   C6-C7 - there is a mild central disc protrusion slightly
              indenting the ventral thecal sac without significant canal stenosis
              or forminal narrowing.

   96.    On October 5, 2018 Plaintiff received a response from Federal Bureau
of Prisons Northeast Regional office regarding the falsified repor~ of
Threatening Bodily Harm Code 203 filed by Officer Giordano which was reduced
                                       18
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 19 of 32 PageID: 136



to Insolence Towards Staff, Code 312. The Regional office remanded the matter
for further review as demonstrated by Exhibit 15A.

   97. On October 12, 2018 Plaintiff a response from the Northeast Regional
Office regarding the August 1, 2018 decision of the DHO Officer J. Potter
that found Plaintiff committed the prohibited acts of assaulting any person,
Code 224, possession of hazardous tool, Code 108, Incident Report No. 3079879.
The Incident Report was remanded for further review. The appeal was partially
granted as demonstrated by Exhibits 16, 16A.

   98. As a result of the injuries sustained by the assault, battery committed
by Officer T. Brown, plaintiff is currently taking Atorvastatin, Propranolol,
Lisinopril, and Sertraline prescribed by Dr. Toboda to help with the pain
and suffering from the brain and spinal injuries.

   99.   More than 10 months has elapsed since plaintiff was assaulted and
battered by Officer T. Brown and plaintiff continues to suffer with headaches
throughout the day. The pain becomes so unbearable at times that Plaintiff
cannot stand. Plaintiff's right side of his face, his eye, head and neck
are constantly in pain and numb.

  100. Plaintiff right eye socket is always sore and heavy, as to touch or
raise his right eye lid causes a sharp pain to travel to the right side of
his brain. Plaintiff's eye is always throbbing constantly.

  101. When Plaintiff attempts physical activity such as bending over, pain
elevates in the eye as well as the brain. Plaintiff is unable to lay on the
right side as he experiences severe pain when he does.

  102. Plaintiff has and continues to have numbness on the right side of
his neck, shoulder and arm and finds it difficult to assume the positions
when praying 5 times a day in the exercise of the religious practices.

  103. Plaintiff suffers from feeling unstable, as if lost, unsure of himself.
Plaintiff feels as if he is in need of others approval in order to do even
smple things properly. Plaintiff is constantly suffering from confusion,
forgetting words in the middle of sentences, among other disabilities.
                                        19
 Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 20 of 32 PageID: 137



   104. Plaintiff can not stay focus on anything for prolonged periods, experiences
 dizziness when standing or bending as though his equilibrium is off.

   105.     Plaintiff's vision is constantly blurry, speech and thought process have
 become stagnated.

   106.     Plaintiff has the propsenity to drop items almost every time when
 attempting to retrieve something.

   107. When Plaintiff coughs, sneezes, pass gas, urinate, defecate, or become
 arouse, sharp pain surges through the right side of Plaintiff's brain as a
 result of the injuries suffered from the assault and battery from Officer
 T. Brown.

   108.    The Incident Report charging Code 203 was favorably terminated in
 favor of the Plaintiff.

  109.     The actions to which Plaintiff was subjected was consistent with an
 institutionalized practoce of the Federal Bureau of Prisons which was known
 to and ratified by defendants Grissom, Ortiz, Frazier, Tucker and the United
 States.

  110. Despite knowledge of these institutionalized practices, the defendants
Grissom, Ortiz, Frazier, Tucker and the Untied States have at no time taken
any effective action to prevent BOP personnel from continuing to engage in
this type of misconduct.

  111. Defendants Ortiz, Grissom, Frazier, Tucker and other shad prior notice
of the viciouss propensities of defendant's T. Brown, Martin. Chigozie, Fletcher,
Meredith, Giordano, Turner and Evans; but took no steps to train them, correct
their abuses of authority or to discharge their unlawful use of authority.

  112.    The failure by defendants United States, Grissom, Ortiz Turner, Frazier,
Tucker to properly train defendants Martin, Chigozie, Fletcher, Meredith,
Giordano, and Evans, Byrd, Wilks and others included the failure to instruct
them in applicable provisions of the proper and prudent use of force as well
as delivery of irrmediate medical care.
                                        20
 Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 21 of 32 PageID: 138



  113. 'Ihe Defendant United States authorized, tolerated as institutionalized
practices, and ratified by the misconduct detained above by:

       a. failing to properly discipline, restrict and control employees,
including defendants Ortiz, Grissom, Frazier, Tucker, Wilks, Byrd, N. Turner,
Chigozie, Fletcher, Martin, Meredith, Giordano, Brown, Evans and Potter, known
to be irresponsible in their dealing with prisoners.


       b. the failing to take adequa~e precaution in the hiring, promotion,
and retention of personnel, including specifically defendants Ortiz, Grissom,
Frazier, Tucker, Wilks, Byrd, Turner, Chigozie, Fletcher, Martin, Meredith,
Giordano, Brown, Evans and others.

       c. failing to forward to the Office of Internal Affairs, Office of
Professional Responsibility and other appropraite departments evidence of
criminal acts commited by BOP personnel and instead attempt to engage in cover-
up and retaliatory acts against inmates;

       d. failing to establish or assure the functioning of a bona fide and
meaningful departmental system for dealing with complaints of staff misconduct,
but instead respond to these types of complaints with bureacratic power and
offical denials calculated to mislead.

    114. After Plaintiff's first visit to outside medical, the doctoer ordered
follow-up by the Primary Care Physician at the institution. 'Ihe follow-up
visit was never completed.

   115. 'Ihe plaintiff subnitted repeated requests, requesting medical attention
for the pain, his medication, and sunglasses, yet it took more than two weeks
to receive these items.

   116. Defendants Chigozie, Fletcher, Martin, Frazier, Tucker, Grissom,
Wilks and Evans are the gatekeepers for medical care who refer the cases to
Dr. Turner.


   117. Defendant Turner is responsible for arranging the specialized medical
care outisde the prison. After 2 weeks of being in disciplinary segregation
                                      21
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 22 of 32 PageID: 139



the plaintiff received no responses from the medical department and specifically
Dr. Turner.


   118. Plaintiff is in great pain and agony as a result of the injuries
sustained from the assault and remains that way.


   119. Defendants Ortiz, Grissom, Frazier, and Tucker had been placed on
notice of the abusive conduct of Defendant Brown by a number of complaints
and grievances over many months, but has failed to take disciplinary action
against them or otherwise to control his behavior.

        a.   Defendant Ortiz, Grissom, Frazier and Tucker have created a pattern,
practice and custom to deny prisoners access to medical care when needed in
order to save money;

        b.   Defendant Ortiz, Grissom, Frazier, Tucker, upon information and
belief operate on a custom, practice, and pattern that inmates feign all their
medical conditions and regularly, arbitrarily, and capriciously deny recommend
treatments to inmates, including access to proper medical examinations by qualified
medical professionals in the corrmunity to save money while allowing and causing
those inmates to suffer in pain and agony;

        c.   Defendants Ortiz, Grissom, Frazier have created a pattern, practice
and custom of misleading, and providing misleading information on administrative
remedies about the denial of medical care to conceal the inadeq.ate care being
provided to federal prisoners and lack of adequate medical personnel.

        d. These practices, custom and pattern of Grissom, Ortiz, Tucker and
Frazier has resulted in inmates being denied care when needed.




                                        22
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 23 of 32 PageID: 140



                              CDMMON I.AW TORT ClAIMS
                   AGAINST UNITED STATES OF AMERICA UNDER FTCA

                          CDUNT I:   ASSAULT AND BATTERY
    120.   Plaintiff realleges paragraphs 1 - 119 as_if set forth fully herein.

    121.   'Ihis claim is brought pursuant to 28 U.S.C. § 2671, et seq.

    122. 'Ihe United States is responsible for the acts of their agents, officers,
servants and employees under the doctrine of respondeat superior.

    123. The actions of Officer T. Brown constitute assault and battery in
violation of New Jersey common law. Under the FTCA, the defendant United States
of America_is liable to the Plaintiff for the unlawful actions of Officer T.
Brown as he was acting within the scope of his employment as a law enforcement
officer of the United States.

                         CDUNT II: MALICIOUS PROSECUTION
    124.   Plaintiff realleges paragraphs 1 - 123 as if set forth fully herein.

    125. Defendant Brown, Tucker, Frazier, Grissom, Ortiz and others acting
in concert with others did at the time and in the manner set forth above prosecute
the plaintiff maliciously.

    126. Defendant Brown, Tucker, Frazier, Grissom, Ortiz and others were
responsible for the institution or continuance of the falsely issued incident
report and the disciplinary actions against Plaintiff and ultimately led to
placement in the SHU.

    127. 'Ihe incident report and disciplinary action, SHU proceeding instituted
and continued against the Plaintiff were wholly without legal or probable cause,
were instituted and continued with malice, and the proceeding as far as the
disciplinary hearings and appeal was terminated in favor of Plaintiff.

    128.   As a result of the malicious prosecution, Plaintiff suffered extreme
pain, suffering during the malicious prosecution.   As a further result, Plaintiff
                                        23
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 24 of 32 PageID: 141



suffered severe and mental axiety and distress, as well as severe pain and sustained
brain injury during the duration of the malicious prosecution, and continuing
for an extended period of time afterward. As a further result of the malicious
prosecution, Plaintiff is suffering and will continue to suffer for the rest
of his lifetime from the mental distress, and damages sustained, which will,
in turn cause him future loss earnings and restrict his opportunities to hold
respected and trust positions in his employment and community.

   129. As a result of the injuries and loss set forth, Plaintiff seeks
compensatory and punative damages as a rescrlt of his malicious prosecution.

    130. The actions of Brown, Tucker, Frazier, Grissom, Ortiz and Potter
set forth constitute malicious prosecution in violation of New Jersey common
law. Under the FTCA, the Defendant United States of America is liable to the
plaintiff for the unlawful actions of Brown, Tucker, Frazier, Grissom, Ortiz
and others as they were acting within the scope of their employment as law
enforcement officers of the United States.

                              CDUNT III: NEGLIGENCE

    131.   Plaintiff re-alleges paragraphs 1   ~   130 as if set forth fully herein.

    132.   'Ihe Defendants owe a duty of care and protection pursuant to 18 U.S.C.
§ 4042.


    133. The actions of Brown constitute negligence in violation of New Jersey
Conmen law. Brown had a duty to protect Plaintiff from injuries. Brown breached
bis duty when he assaulted and conmitted battery upon Plaintiff. This breach
of duty constitute negligence in violation of New Jersey corrmon law. Under
the FTCA the Defendant United States is responsible and liable to the plaintiff
as he was acting within the scope of his employment as a law enforcement officer
of the United States.
                                   MEDICAL CARE - NEGLIGENCE

    134.   Plaintiff re-alleges paragraphs 1- 133 as if set forth fully herein.

    135.   'Ihe Defendants owe a duty of care and to provide medical assistance

                                        23
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 25 of 32 PageID: 142



as if a prisoner was receiving care in the community.

    136. The actions of Chigoze, Fletcher, Martin, Frazier, Tucker, Grissom,
Wilks, Turner, Evans consitute negligence in violation of New Jersey common
law. Chigozie, Fletcher, Martin, Frazier, Tucker, Grissom, Wilk, Turner and
Evans had a duty to obtain or alert others that Plaintiff was in need of immediate
medical care from when the assault occurred until the first instance when he
was taken to be examined by outside professionals.

    137. Chigozie, Fletcher, Martin, Frazier, Tucker, Grissom, Wilks, Turner,
and Evans breached their duty when the left Plaintiff to continue to suffer
from the agonizing pain and injuries without bare minimum medical care. They
further breached their duty when the failed to provide prescribed medications
and supplies and prolonging plaintiff's continued suffering without actions
between January 20 through January 30, 2018. The breach of their duty consitute
negligence in violation of New Jersey common law and was the direct and proximate
cause of the plaintiff's pain and suffering. under the FTCA the Defendant
United States of America is liable to the plaintiff for the unlawful actions
of Chigozie, Fletcher, Martin, Frazier, Tucker, Grissom, Wilks, Turner and
Evans as they were acting within the scope of their employment as law enforcement
officers of the Untied States.

                COUNT IV:   Negligent Supervision, Hiring, Training

     138.   Plaintiff re-alleges paragraphs 1 - 137 as if set forth fully herein.

     139. Should it be determined that Ortiz, Grissom, Wilk, Turner, Tucker
and Frazier was acting outside the scope of their employment at the time that
they allegedly conmitted the acts, Plaintiff submits the following claims of
negligent supervision, alternatively if they were acting within the scope of
their employment, Plaintiff submits the following claim under respondeat superior.

    140.    Defendeants Ortiz, Grissom, Wilk, Turner, Tucker and Frazier had
a duty to protect plaintiff from being unlawfully assaulted, battery committed
upon him and maliciously prosecuted by other staff and were required to properly
train, hire, supervise Byrd, Chigozie, Fletcher, Martin, Meredith, Giordano,
Brown, Evans and Potter.
                                         24
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 26 of 32 PageID: 143



    141. Defendants Ortiz, Grissom, Wilk, Turner, Tucker and Frazier failed
to supervise the staff despite having knowledge of their propensity to engage
in misconduct and other illegal acts, including assaults, malicious prosecution
and retaliation.

    142. Defendants have never trained Byrd, Oi.igozie, Fletcher, Martin, Meredith,
Giordano, Brown, Evans and Potter not to illegally threaten, inimtimdate, retaliate,
maliciously prosecute prisoners, or withhold delivering medical care and aid
when needed.

    143. Defendent knew about Ortiz, Grissom, wilk, Turner, Tucker and Frazier
and should have known that allowing them to work unsupervised would result
in them threatining, intimidating, retaliating, assaulting, committing battery,
and maliciously prosecutying prisoners in violation of federal regulations
and BOP policy.

    144. As a result of Ortiz, Grissom, Wilk, Turner, Tucker and Frazier breaching
their duty, Plaintiff was maliciously prosecuted, retaliated against, assaulted,
battery committed upon him, denied access to medical care after repeated requests,
left to suffer in pain and agony.

    145. 'Ihe actions of Ortiz, Grissom, Wilk, Turner, Tucker and Frazier set
forth constitute negligent supervision, hiring, traning and retention in violation
of New Jersey common law. Under the FTCA, the Defendant United States of America
is liable to the plaintiff for the unlawful acts of Ortiz, Grissom, Wilk, Turner,
Tucker and Frazier as they were acting within the scope of their employment
as law enforcement officers of the United States.

    146. Plaintiff suffered injuries and damages as a result of the unlawful
acts of Ortiz, Grissom, Wilk, Turner, Tucker and Frazier.

           CONSTITUTIONAL Cl.AIMS AGAINST INDIVIDUAL OFFICERS UNDER BIVENS
                                  FREEDOX OF THE PRESS / SPEECH
    147.    Plaintiff realleges paragraphs 1-146 as if set forth fully herein.

     1_48. Plaintiff had a right to receive publications from publishers while
housed'~'. in the special housing unit.
                                        25
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 27 of 32 PageID: 144



    149. Defendants Frazier, Tucker violated Plaintiff's First Amendment right
when they refused to provide him his publications including his prison litigation
manual, and other magazines and newspapers where BOP policy permits inmates
to receive such materials.

    150. The actions of Frazier, and Tucker violated Plaintiff's rights under
the First Amendment and are liable to the United States for their illegal acts.

                    COUNT V:   RETALIATION UNDER THE FIRST AMENDMENT

    151.    Plaintiff realleges paragraphs 1-150 as if fully set forth herein.

    152.    On   or about April 27, 2018 Plaintiff filed prison grievances via a BP
8 regarding Officer Giordano threatining him and his misconduct.

    153. As a result of the grievance suanitted, Lt. Tucker, Officer Brandon
and Officer Giordano retaliated against the plaintiff by trashing Plaintiff's
room starting on April 30 based on the filing of the prison grievances.

    154. It was misconduct for Unit Manager Byrd to lose Plaintiff's grievance
to cover-up and protect Officer Giordano. Byrd knew that Giordano, Tucker would
 trash plaintiff's room to deter him from filing further grievances.
    155. It was misconduct and violation of Plaintiff's First Amendment right
for Tucker to constinually trash plaintiff's room for filing prison grievances.

    156. As a result of Plaintiff engaging in filing prison grievances, officer
Giordano, Lt. Tucker, trashed Plaintiff's room, his legal work and other property
as a means to deter him from filing prison grievances violates his First Amendment
right to see redress.

                   COUNT VI:   EIGHT AMENDMENT - FAILURE TO PROTECT

     157.    Plaintiff realleges paragraphs 1-156 as if fully set forth herein.

     158. Defendant's Grissom and Ortiz was aware and should have known that
Officer Brown posed a serious threat to the prisoners at Fort Dix based on
other misconduct reported against him.      Despite knowing the danger Brown posed
                                           26
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 28 of 32 PageID: 145



a serious risk, they took no actions to remove him and others.

    159. Defendant's Grissom and Ortiz knew that Plaintiff and others was
at risk of being attacked by Brown based on similar complaints, yet did nothing
to prevent it from happening;.

    160. As a result of Grissom and Ortiz's inactions, plaintiff's rights
under the Eighth Amendment - Failure to protect was violated.

                  COUNT VII: EIGHT AMENDMENT - EXCESSIVE FORCE

    161.   Plaintiff re-allegesparagraphs 1 - 160 as if fully set forth herein.

    162. The actions of Defendant Brown in using physical force against the
Plaintiff without need or provocation were done maliciously and sadistically
and constituted cruel and unusual punishment in violation of the Eighth Amendment.

    163. Plaintiff in no way instigated, caused, or contributed to the complained
of conduct.

             COUNT VIII: EIGHTH AMENDMENT DELIBERATE INDIFFERENCE TO
                              SERIOUS MEDICAL NEEDS

    164.   Plaintiff re-alleges paragraphs 1-163 as if fully set forth herein.

    165. After Plaintiff was assaulted and taken to medical for examination,
no care was provided to plaintiff, he was simply placed in the SHU.

    166. Between January 20, 2018 through January 30, 2018 Plaintiff repeatedly
submitted requests, made staff aware of by verbally advising them that he was
suffering in pain and agony from the injuries as a result of the assault and
battery by Officer Brown, despite all these pleas, Plaintiff was simply ignored.

    167.   The refusal of Defendants Chigozie, Martin, Fletcher, Turner, Wilk
Tucker, Evans, Frazier and Ortiz to not provide any medical care, refer the
matter to outside medical, or to prescribe any medication for the injuries
was wanton, reckless, sadistical, malicious and in violation of the Eighth
                                       27
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 29 of 32 PageID: 146



                                  PRAYER FOR RELIEF:

       WHEREFORE, Plaintiff prays the Court grant the following relief:

          A.   Issue a declaratory judgment stating that:
               1. 'Ihe physical abuse, assault and battery committed upon Plaintiff
violated his rights under the Eighth Amendment as the use of excessive force
and constituted assault and battery under New Jersey common law.

               2. Defendants Ortiz and Grissom failure to take action to curb
physical abuse of inmates violated the Plaintiff's right under the Eighth Amendment
and consituted an assault and battery under New Jersey common law, as well as
negligence and negligent supervision.
               3. Defendants Martin, Fletcher, Evans, Turner, Chigozie, Wilk,
Evans, Ortiz, and Grissom in failing to provide any medical care for the Plaintiff
after sustaining his injuries violated the Plaintiff's rights under the Eighth
Amendment and consituted negligence in violation of New Jersey common law, as
well as negligence and negligent supervision, negligent hiring training.

               4. Defendant Meredith, Giordano, Tucker, Frazier, Grissom and
Ortiz violated Plaintiff's First Amendment right not to be retaliated against
for filing grievances and constituted negligence and negligent supervision in
violation of New Jersey Common law.

               4. Defendant Meredith, Giordano, Tucker, Frazier, Grissom and
Ortiz violated Plaintiff's right to not be maliciously prosecuted based on false
charges, and consituted negligence, negligent supervision, and malicious prosecution
in violation of New Jersey Common law.

               5. Defendant Meredith, Giordano, Tucker, Frazier, Grissom and
Ortiz violated Plaintiff's right under the First Amendment to the Press/ Speech
by withholding his litigation manual, magazines and other publications, and
constituted negligence, negligent supervision in violation of New Jersey Common
law.




                                           28
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 30 of 32 PageID: 147



      B.    Award Damages, Costs of litigation

         1. As to the claims of Assault and Battery by Officer Brown, Plaintiff
 aks the Court to enter judgment against Defendant United States of America.

         2 As to the claims of Negligence, negligent Supervision, Malicious
 Prosecution, the Plaintiff asks the Court to enter judgment against Defendant
 United States of America and to hold the United States of America liable to
 the plaintiff for compensatory damages.

         3. For the injuries that the plaintiff suffered as a result of the
 claims of Eighth Amendment excessive use of force, the Plaintiff asks the Court
 to hold Defendants United States of America, Officer Brown, Ortiz, Grissom,
 Tucker and Frazier jointly and severally liable for compensatory damages of
 this action.

           4.   For the claim of Eighth Amendment excessive use of force, the plaintiff
 asks the Court to hold Defendant Officer Brown, Ortiz, Grissom, Tucker and Frazier
 as supervisors further liable for punative and exemplary damages.

         5. For the claim of Eigth Amendment deliberate indifference, the plaintiff
 asks the Court to hold Defendants Martin, Fletcher, Evans, Turner, O:ligozie,
 Wilk, Evans, Ortiz and Grissom jointly and severally liable for punative
 damages, and !'he United States liable for compensatory damages.

         6. For the claim of First Amendment retaliation, the plaintiff asks
 the Court to hold defendants Meredith, Giordano, Tucker, Frazier, Grissom and
 Ortiz jointly and severally liable for punative damages and the United States
 liable for compensatory damages.

         7. For the claim of First Amendment freedom of speech/press, the plaintiff
 asks the Court to hold the United States liable for compensatory damages and
 Defendants Meredith, Giordano, Tucker, Frazier, Grissom and Ortiz jointly and
 severally liable for punative damages.




                                              29
Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 31 of 32 PageID: 148



     C.    Award plaintiff costs of this suit including litigation costs.

     D.   Award damages for future care management, disability for residual
injuries, and continued supportive care;

     E.    Grant Plaintiff any other relief that is just, equitable and proper.

     F.    Permit Plaintiff to amend the complaint if necessary.

     G. Issue an injunction ordering Defendants Ortiz,Grissom, and Tucker
or their agents/ successors to:
          a. immediately arrange for the plaintiff to have a full consultation
with an outside specialist regarding his options for care, pain and injuries
that he continues to suffer from;

            b.   full examination by a qualified physician;

          c. immediately arrange for plaintiff to have any surgies, treatment
plans or other relief recommended by consultant and or qualified physician
with expertise in the treatment and restoration and function of the right
side of Plaintiff's head and eye socket.

            d.   carry out without delay the treatment directed by such medical
practitioner.

     H.     Expunge the incident reports that resulted from the retaliation.



  Dated:    May 1, 2019
                                               Respectfully s~itted,
                                            '11,·L._ . :fl-.--7\~
                                               Kevin T. Baldwin
                                               Reg #15185-016
                                               LSCI Allenwood
                                               PO Box 1000
                                               White Deer, PA 17887

     I declare the foregoing to the true and correct to the best of my knowledge
and belief under penalty of perjury pursuant to 28 U.S.C. § 174~
                                               ~q///"L-, ,   'YJL-----. ~ /f
                                                                         /
                                          30
                                                                                                                Case 1:18-cv-16213-RBK-AMD Document 13 Filed 05/09/19 Page 32 of 32 PageID: 149




fv\ \2, . y'\              (?_ ,)      I. I
                                             ('",
                                                     \           \'--> r:'-\ c'; ,:· ; , c.}        \~   ~> J    (; \ 'Q

LS. c·r: A\_\...~                                                     /'.J    w o c) f)
 f')
 \    '
     ~_,         0l~ '-..,,
                      ''\ " '                   \ l '-...I
                                                     -... """""
                                                           , ___ \._:
                                                                                                                                                                                                                                             ;" / . ~      ~
                                                                                                                                                                                                                                                          ··~"-·'


 \ ..,/",; . . . ·t~
      • \\,..-    .
                                  ~;~-~~         r-~-'           °'
                                                                  '\
                                                                   I
                                                                             y (: \ ' \ '\ '{ 3 ·1                                                                                                                                           ;

                                                                                                                                                                                                                                             ~ .~ 9     j ""'

                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                . . . . "°
                                                                                                                                                                                                                                                          ~




                                                                                                                           <~> 15185-016<:=..">
                                                                                                                                     Clerk Of Us District Court
                                                                                                                                     PO BOX 2797
                                                                                                                                     4TH AND Cooper ST. Rm1050
                                                                                                                                     Camden, NJ 08101
    ,:{"
 1,:':'·
                                                                                           \                                         United States
                                                                                                                                                                                                                                                 '"
                 ;~
                                              __..       ~,                   fl
                                                                              ·'....;""


           \\
                 lt.i~,,          i..:..t.-- :.'-.=-


                              tlf'·'\\
                                                          Iii.



                                                         c~..                                  \,
                              '      "                                                         I
                                                                                     l\h




                                                                                           -



                                                                                                                                                              Ii Iii/ !!1 i; 1i Ii Iii i Iii ii// /i/ II/!; iii i; I!;; 1! i; !i iJii; i/1
